DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 8-12, 14, 17-26, 32, and 34-37 are pending and examined in the following Office action. 
Claim Objections and Rejections that are Withdrawn
	The claim objection is withdrawn in light of Applicant’s amendment to claim 21. 
	The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claims. 
	The anticipation rejection is withdrawn in part. 

Claim Objection
	Claim 23 recites “controls the Coleoptera plant pest, wherein said the double stranded RNA”. The claim is objected to for grammar issues. The Examiner suggests deleting either “the” or “said”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and  25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 25 are directed to nucleotide sequences comprising SEQ ID NO: 728 and complements thereof. It is noted that SEQ ID NO: 729 comprises SEQ ID NO: 728. Therefore, given the structure recited by SEQ ID NO: 729, SEQ ID NO: 728 will necessarily form the hairpin RNA element and does not specify a further limitation on the claim. The recitation of “complements thereof” only exacerbates the problem because SEQ ID NO: 728 and the double-stranded RNA only appear to require dinucleotide complements thereof. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 12, 14, 32, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is directed to the polynucleotide operably linked to a heterologous promoter. It is noted that SEQ ID NO: 729 already comprises a heterologous promoter. Thus, is this recitation of heterologous promoter referring to the promoter found in SEQ ID NO: 729 or an additional heterologous promoter? Given the two competing interpretations, the metes and bounds of the claimed invention cannot be determined as claimed. 
Claim 12 is directed to the plant cell of claim 9, wherein the plant cell comprises the expression cassette of claim 8. The claim is rendered indefinite in light of Applicant’s amendment to both claims 1 and 9. It is noted that claim 8 is dependent upon the subject matter of claim 1. Claim 8 does not require the entirety of SEQ ID NO: 729, instead merely requiring complements of SEQ ID NO: 729. Claim 9 on the other hand has been amended to require a sequence having at least 90% identity to SEQ ID NO: 729. Thus, the claims are divergent in scope and the claim is indefinite because it is no longer clear what is intended by the claims. It is also noted that SEQ ID NO: 729 is an expression cassette, comprising a promoter, dsRNA encoding polynucleotide, and a terminator. Therefore, the Examiner suggests cancelling claim 12. Another way of looking at the amendments to claims 1, 8, and 9 is that the claim is indefinite because it invokes both a broad and narrow limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) 
 
Claim 14 is directed to the plant cell of claim 9, wherein said silencing element expresses a hairpin RNA. Claim 14 recites the limitation "silencing element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Thus, the claim is rendered indefinite because it is unclear what is expressed as hairpin RNA. In the interests of compact prosecution, the Examiner has interpreted the silencing element to be the double stranded RNA. Therefore, the double stranded RNA is expressed as a hairpin RNA. 

Claims 32, 34, 36, and 37 are directed to the method of claim 27. However, the method of claim 27 has been cancelled. Thus, the claims are indefinite for depending upon a cancelled claim. 
Claim 35 is directed to the method of claim 33. However, the method of claim 33 has been cancelled. Thus, the claim is indefinite for depending upon a cancelled claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broglie et al (US20110054007).
The claims are directed to an expression cassette or plant cell comprising complements of SEQ ID NO: 729, wherein complements of SEQ ID NO: 729 operably linked to a heterologous promoter, wherein the double stranded RNA controls a Diabrotica virgifera plant pest. It is noted that SEQ ID NO: 728 is present within SEQ ID NO: 729. Thus, the following rejection is applied. 
Broglie teaches their SEQ ID NO: 234 which has 100% identity to SEQ ID NO: 728. See alignment below. 
Broglie teaches their SEQ ID NO: 234 in an expression cassette comprising a heterologous promoter to create a silencing element having insecticidal activity against a Coleopteran plant pest. See claim 1. Broglie teaches that their silencing element encodes a hairpin (claim 2) comprising a first segment, a second segment and a third segment that allows for the formation of a double stranded stem-loop structure, wherein the second segment comprises a loop of sufficient length to allow pairing between segments 1 and 3. See paragraph 0034.  
	Broglie teaches an expression cassette comprising flanking promoters to form dsRNA. See claim 4. 
	Because Broglie suggests generating double stranded RNA comprising their SEQ ID NO: 234, the Examiner notes that the complement of SEQ ID NO: 234 is necessarily present in the teachings of Broglie. Claim 1 is directed to SEQ ID NO: 729 or “complements thereof.” It is . 
Response to Arguments
	Applicant argues that their response has rendered the rejection moot. However, the amended rejection, necessitated by Applicant’s amendment, provides basis for the new anticipation rejection set forth above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9107417. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘417 patent claims their SEQ ID NO: 234 which is 662 nucleotides in length, while the instant SEQ ID NO: 728 is only 211 nucleotides in length. Thus, the claims are not identical. 
	Broglie teaches their SEQ ID NO: 234 in an expression cassette comprising a heterologous promoter to create a silencing element having insecticidal activity against a Coleopteran plant pest. See claim 1. Broglie teaches that their silencing element encodes a hairpin (claim 2) comprising a first segment, a second segment and a third segment that allows for the formation of a double stranded stem-loop structure, wherein the second segment 
	Broglie teaches an expression cassette comprising flanking promoters to form dsRNA. See claim 4. 
	 
Because Broglie suggests generating double stranded RNA comprising their SEQ ID NO: 234, the Examiner notes that the complement of SEQ ID NO: 234 is necessarily present in the teachings of Broglie. Claim 1 is directed to SEQ ID NO: 729 or “complements thereof.” It is noted that there are multiple complements thereof within SEQ ID NO: 729, one of which includes those sequences necessarily present in the double stranded RNA taught by Broglie. Therefore, Broglie anticipates the instantly claimed invention.

Response to Arguments: 
	Applicant argues that their amendment has addressed the rejection. However, as with the anticipation rejection above, Applicant’s amendment has not overcome the rejection set forth above. 
Conclusion
	Claims 9-11, 17-22, 24 and 26 are allowed. SEQ ID NO: 729 appears to be free of the prior art given its failure to teach or reasonably suggest the instantly claimed SEQ ID NO: 729. The Examiner notes that 350 nucleotides found within SEQ ID NO: 729 cannot be resolved and appear to be related to molecular cloning. 

	Claims 1-3, 8, 12, 14, 25, 32, and 34-37 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662

Sequence Alignments
US-12-868-994-234
; Sequence 234, Application US/12868994
; Publication No. US20110054007A1
; GENERAL INFORMATION
;  APPLICANT: Broglie, Karen E.
;  APPLICANT:Kriss, Kevin
;  APPLICANT:Lu, Albert Laurence
;  APPLICANT:Muthalagi, Mani
;  APPLICANT:Presnail, James K.
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS TO CONTROL
;  TITLE OF INVENTION:INSECT PESTS
;  FILE REFERENCE: 035718/391924
;  CURRENT APPLICATION NUMBER: US/12/868,994
;  CURRENT FILING DATE: 2010-08-26
;  PRIOR APPLICATION NUMBER: 61/330,484
;  PRIOR FILING DATE: 2010-05-03
;  PRIOR APPLICATION NUMBER: 61/237,880
;  PRIOR FILING DATE: 2009-08-28
;  NUMBER OF SEQ ID NOS: 252
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 234
;  LENGTH: 662
;  TYPE: DNA
;  ORGANISM: Diabrotica virgifera virgifera
US-12-868-994-234

  Query Match             100.0%;  Score 211;  DB 37;  Length 662;
  Best Local Similarity   100.0%;  
  Matches  211;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATAATAAGTTCGATTTTTTACGAAAATGACAAGTATCGAGACTGTGGGGACCATTGTCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 GATAATAAGTTCGATTTTTTACGAAAATGACAAGTATCGAGACTGTGGGGACCATTGTCC 63

Qy         61 TGAAATTGCTGAAGTTGGTGATCAATTTGATATGTCTCATCTTGTACCGAACCGGATATC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 TGAAATTGCTGAAGTTGGTGATCAATTTGATATGTCTCATCTTGTACCGAACCGGATATC 123

Qy        121 AAGGCTACTTCTTGGGAGTAGGAGGAACCTGGAATCTAAACGAAGAAAAAAATCCCGATG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 AAGGCTACTTCTTGGGAGTAGGAGGAACCTGGAATCTAAACGAAGAAAAAAATCCCGATG 183

Qy        181 CAGAAATTGTGGCTTCCGGCGTATTCGTAGG 211
              |||||||||||||||||||||||||||||||
Db        184 CAGAAATTGTGGCTTCCGGCGTATTCGTAGG 214